DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities: for sake of clarity, the phrase (emphasis added) “to determine which of the opening abnormality and the closing abnormality that abnormality is” should be written in a clearer manner, such as (1) “to determine if the abnormality is the opening abnormality or the closing abnormality” or (2) “to determine that the abnormality is the opening abnormality or the closing abnormality.” Appropriate correction is required.

Claim 7 is objected to because of the following informalities: for sake of clarity, the phrase (emphasis added) “to determine which of the opening abnormality and the closing abnormality that abnormality is” should be written in a clearer manner, such as (1) “to determine if the abnormality is the opening abnormality or the closing abnormality” or (2) “to determine that the abnormality is the opening abnormality or the closing abnormality.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 1 (as well as dependent Claim 4) recites the limitation "the detected abnormality." There is insufficient antecedent basis for this limitation in the claim. While it is noted that Claim 1 recites that the control unit is configured to “detect an abnormality” of the flow dividing valve, “the detected abnormality” nonetheless lacks antecedent basis. Proper clarification is required (it is suggested, for example, that (1) “a detected abnormality” be referenced in Claim 1 in a same/similar manner as “a detected opening degree” is referenced in Claim 1, wherein “a detected abnormality” would provide antecedent basis for “the detected abnormality,” or (2) the word “detected” be removed from all instances of the phrase “the detected abnormality” in the Claims).

 Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 2 recites the limitation "the sent opening degree signal." There is insufficient antecedent basis for this limitation in the claim. While it is noted that Claim 2 recites that the control unit is configured to control the valve driving motor by “sending an opening degree signal” to the valve driving motor, “the sent opening degree signal” nonetheless lacks antecedent basis. Proper clarification is required (it is suggested, for example, that that (1) “a sent opening degree signal” be referenced in Claim 2, wherein “a sent opening degree signal” would provide antecedent basis for “the sent opening degree signal,” or (2) the word “sent” be removed from all instances of the phrase “the sent opening degree signal” in the Claims).

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 5 (as well as dependent Claim 8) recites the limitation "the detected abnormality." There is insufficient antecedent basis for this limitation in the claim. While it is noted that Claim 5 recites that the control unit is configured to “detect an abnormality” of the flow control valve, “the detected abnormality” nonetheless lacks antecedent basis. Proper clarification is required (it is suggested, for example, that (1) “a detected abnormality” be referenced in Claim 5 in a same/similar manner as “a detected opening degree” is referenced in Claim 5, wherein “a detected abnormality” would provide antecedent basis for “the detected abnormality,” or (2) the word “detected” be removed from all instances of the phrase “the detected abnormality” in the Claims).

 Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 6 recites the limitation "the sent opening degree signal." There is insufficient antecedent basis for this limitation in the claim. While it is noted that Claim 6 recites that the control unit is configured to control the valve driving motor by “sending an opening degree signal” to the valve driving motor, “the sent opening degree signal” nonetheless lacks antecedent basis. Proper clarification is required (it is suggested, for example, that that (1) “a sent opening degree signal” be referenced in Claim 6, wherein “a sent opening degree signal” would provide antecedent basis for “the sent opening degree signal,” or (2) the word “sent” be removed from all instances of the phrase “the sent opening degree signal” in the Claims).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729